Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 12th, 2021 has been entered. Claims 1, 3-8, 10-22 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “or a derivative thereof” is considered new matter. This limitation is not present in the original disclosure.  Therefore claiming the limitation “or a derivative thereof” is new matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 3-8, 10-15, 21, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1 and 8 recite a method of organizing human activity because the claims recite a method that receives and stores feedback (in a storage area) from a data producer or data consumer relating to a transaction between the parties, and generates an access permission object to permit access to the storage area.  In addition, claim 8 recites a method that computes a valuation for a data set by the data consumer.  This is a method of managing personal behavior or relationships or interactions between people (i.e., a data consumer and a data producer).  The mere nominal recitation of an electronic data storage area, processing device, and processing platform does not take the claim out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application.  In particular, the claims only recite one additional element – “wherein the steps are performed by at least one processing device…”  The processing device and platform are recited at a high-level of generality (i.e., as a generic processor performing generic computer functions of receiving data, storing data, and generating an object permitting access to the storage area) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processing device to perform the steps of receiving data, storing data, and generating an object permitting access to the storage area amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
	Claims 3-8, 9-14, 21 and 22 are directed to substantially the same abstract idea as claims 1 and 8 and are rejected for substantially the same reasons.  Claim 3 further narrows the abstract idea of claim 1 by e.g., defining further interactions between the data producer and the data consumer, such as how permission to submit feedback is granted.  Claims 4, 5, 13, and 14 further narrow the abstract idea of claims 1 and 8 by e.g., defining that the feedback between the parties can be challenged, modified, or deleted.  Claims 6 and 10 further narrow the abstract idea of claims 1 and 8 by e.g., defining further interactions between the data producer and the data consumer, such as sending the location of where the feedback data is stored and sending an identify of the data consumer.  Claims 21 and 22 further narrow the abstract idea of claims 1 and 8 by e.g., defining a time limit for sending/receiving the feedback data.  Dependent claims 3-6, 10-14, 21, and 22 do not add any additional elements to evaluate at Steps 2A prong two or 2B and thus describe neither a practical application of nor significantly more than the abstract idea. 
	Claims 7 and 15 add the additional elements of “An article of manufacture comprising a processor-readable storage medium …” The additional elements do not integrate the judicial exception into a practical application.  Instead, the claims as a whole merely describes how to generally “apply” the concepts of receiving and storing feedback data in a computer environment.  The claimed storage medium and processing device are recited at a high level of generality and are merely invoked as tools to perform a process of receiving and storing feedback data. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concept of receiving and storing feedback data in a computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.
	Claims 11 and 12 recite a method of organizing human activity because the claims recite a method that computes and displays commercial data in a valuation data structure.  This is a method of managing commercial interactions by displaying financial information (the values/prices of goods) in a table, graph or other data structure.  Thus, the claims recite an abstract idea.  Claims 11 and 12 do not add any additional elements to evaluate at Steps 2A prong two or 2B and thus describe neither a practical application of nor significantly more than the abstract idea. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (U.S. Patent Application Publication No. 2007/0162377) in view of Reisman (U.S. Patent Application Publication No. 2011/0295722).
	Regarding Claim 1, Williams teaches a method comprising: in a data marketplace environment with at least one data producer and at least one data consumer, wherein the data marketplace environment is implemented on a processing platform (see “The system facilitates the exchange between the data buyer and the data provider” in Abstract);
	allocating, by one of the data producer and the data consumer, an electronic data storage area for receiving and storing feedback data from the other of the data producer and the data consumer (see “The Portal Database 218 may store … Data Provider Ratings” in [0067]),
	wherein the feedback data relates to a transaction between the data producer and the data consumer with respect to a given data set (see “Data Provider Rating--A numeric rating of a Data Provider, submitted by a Data Buyer after each completed transaction” in [0037]);
	wherein the steps are performed by at least one processing device comprising a processor and a memory, and wherein the processing device is operatively coupled to the processing platform that implements the data marketplace environment (see “It will be readily apparent that the various methods and systems described herein may be implemented by, e.g., appropriately programmed General Purpose Computing Devices. Typically a processor (e.g., a microprocessor) will receive instructions from a memory or like device, and execute those instructions, thereby performing a process defined by those instructions. Further, sets of instructions that implement such methods and algorithms may be stored as programs and transmitted using a variety of known media” in [0030]).
	Williams does not explicitly teach, however Reisman teaches generating, by the one of the data producer and the data consumer, an access permission object to permit selective access to the electronic storage area to the other of the data producer and the data consumer, and to be presented back to the one of the data producer and the data consumer when receiving feedback data from the other of the data producer and the data consumer (see “The consumer can optionally be permitted to provide feedback relating to the use and value of the product … The FP system can optionally provide various input forms for such feedback” in [0102]).  The FP (FairPay) system and input forms teach the claimed “data producer” and “access permission object,” respectively.  The user is selectively provided with an input form, which is an object that gives the user permission to access the feedback system (by leaving input/feedback).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feedback forms as taught in Reisman with the data marketplace system of Williams to allow a buyer to “provide feedback relating to the use and value of the product” (Reisman [0102]).
	Regarding Claim 4, Williams teaches further comprising the one of the data producer and the data consumer challenging the feedback data received from the other of the data producer and the data consumer (see “a feedback mechanism to allow Data Providers to report a Data Buyer who claims it could not validate good data. The Portal System may require the ability to mediate disputes” in [0081]).
	Regarding Claim 6, Williams teaches further comprising sending a location for the electronic data storage area from the one of the data producer and the data consumer to the other of the data producer and the data consumer (see “allows the Data Buyer to view details on the Data Provider, such as Data Provider Rating” in [0082]).
	Regarding Claim 7, Williams teaches an article of manufacture comprising a processor-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by the processing device implement the steps of claim 1 (see “the data exchange is implemented in software or firmware that is stored in a memory or computer readable medium, and that is executed by a suitable instruction execution system” in [0031]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Reisman and Millhouse (U.S. Patent Application Publication No. 2017/0344934).
	Williams and Reisman teach the limitations of claim 1 as discussed above.  Williams does not explicitly teach, however Millhouse teaches further comprising sending the given data set, with the access permission object, from the one of the data producer and the data consumer to the other of the data producer and the data consumer (see “a mobile device 1318 may be used at each delivery vehicle at the time of delivery to collect, input, and transmit this information in real time, such as on the user-inputted customized feedback form” in [0060], the feedback form is sent with the merchandise from the producer to the consumer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of sending the feedback form with the merchandise as taught in Millhouse with the data marketplace system of Williams to allow the consumer “to collect, input, and transmit this [feedback] information in real time” (Millhouse [0060]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Reisman and Silkey (U.S. Patent Application Publication No. 2017/0186055).
	Williams and Reisman teach the limitations of claim 1 as discussed above.  Williams does not explicitly teach, however Silkey teaches further comprising the one of the data producer and the data consumer modifying or deleting at least a portion of the feedback data based on a result of the challenging step (see “user interfaces and inputs may be provided to the submitting user and/or an operator of the platform for manually modifying feedback once it has been submitted and/or for manually directing or supplanting the feedback-submission module's determination of whether a user who has submitted feedback should be directed to the negative-capture user interface or positive-capture user interface” in [0060]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of modifying or deleting at least a portion of the feedback data based on a result of the challenging step as taught in Silkey with the data marketplace system of Williams to update the feedback after a resolution is achieved (Silkey [0070]).
Claims 8, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Reisman in view of Williams.
	Regarding Claim 8, Reisman teaches a method comprising: computing, by the data consumer, a valuation for a given data set obtained by the data consumer in a transaction with the data producer (see “the buyer can set the price for the product/service, and in some embodiments price-setting can be done after taking delivery of the item and then determining its actual value to the buyer” in [0026], “prices can optionally be set by buyers based on a perception of value received, with consideration to problems such as quality of the item and/or related support services” in [0206]); 
	receiving, from the data producer, an access permission object permitting access to an electronic data storage area allocated by the data producer for receiving and storing feedback data (see “The consumer can optionally be permitted to provide feedback relating to the use and value of the product … The FP system can optionally provide various input forms for such feedback” in [0102].  The FP (FairPay) system and input forms teach the claimed “data producer” and “access permission object,” respectively.  The input form, which is an object that gives the user permission to access the feedback system (by leaving input/feedback), is received from the data producer); and
	sending, from the data consumer, at least a portion of the computed valuation as part of the feedback data, along with the access permission object or a derivation thereof, to the electronic data storage area (see “This buyer-set price can optionally be stored in the FP system (Price Data Collection and Reporting Services 206, stored in one or more Databases 204)” in [0058] (the buyer-set price is feedback data from the buyer relating to a transaction between the seller and buyer with respect to a given transaction); “The FP system can optionally provide various input forms for such feedback … allowing free text comments to be interpreted by computers and/or humans. Such feedback can optionally be provided to the seller and/or to other sellers and/or to other market services … such a form can optionally be filled out by a human buyer, via the buyer's system to be input to the seller system and associated databases” in [0102]);
	wherein the steps are performed by at least one processing device comprising a processor and a memory, and wherein the processing device is operatively coupled to the processing platform that implements the data marketplace environment (see “The processor 420 operates in conjunction with random access memory and read-only memory (RAM and ROM) in a manner well known in the art” in [0070] – [0071]).
	Reisman does not explicitly teach, however Williams teaches in a data marketplace environment with at least one data producer and at least one data consumer, wherein the data marketplace environment is implemented on a processing platform (see “The system facilitates the exchange between the data buyer and the data provider” in Abstract).
	It would have been obvious to person having ordinary skill in the art at the time of the invention to substitute the “products” sold in Reisman with the “data sets” sold in Williams.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a marketplace environment where data sets are bought and sold.
	Regarding Claim 10, Reisman does not explicitly teach, however Williams teaches further comprising sending with the feedback data, from the data consumer, an identity of the data consumer (see “If the data is found to be accurate, the Data Buyer will notify, also in step 512, the Portal System of the accuracy of the data … Data Buyer has validated the data submission” in [0081], the validation of the data submission teaches the “feedback data” and the submission of the validation by the data buyer identifies the buyer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of identifying the buyer as taught in Williams with the consumer valuation system of Reisman to ensure that the data that was sent to the buyer is accurate (Williams [0081]).
	Regarding Claim 13, Reisman teaches further comprising the data consumer receiving a challenge of the feedback data from the data producer (see “dispute mechanisms can optionally provide for detailed explanations from buyers and counterstatements from sellers” in [0208]).
	Regarding Claim 14, Reisman teaches further comprising the data consumer responding to the challenge by sending provenance data that proves the computed valuation to the data producer (see “the buyer can set the price for the product/service, and in some embodiments price-setting can be done after taking delivery of the item and then determining its actual value to the buyer” in [0026]; “dispute processes can optionally provide for entry of explanatory data relating to issues of value received, quality, service, repairs, problems, seller behavior and commitments given to induce the sale, and/or the like … Such dispute mechanisms can optionally provide for detailed explanations from buyers” in [0208]).
	Regarding Claim 15, Reisman teaches an article of manufacture comprising a processor-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by at the processing device implement the steps of claim 8 (see “a processor 420, which can optionally be any commonly available microprocessor, such as those manufactured by INTEL CORP. The processor 420 can be operatively connected to further exemplary components, such as RAM/ROM memory 422, a clock 424, input/output devices 406, and a mass memory 428 which, in turn, stores one or more computer programs 430, and databases (comprising databases 204 and/or other data), such as customer database 442, item database 444, transaction database 446, and other support databases 448, as well as buyer's database 450 … The mass memory 428 preferably stores, inter alia, a plurality of programs 430 which can optionally be any one or more of an operating system such as WINDOWS 7 by MICROSOFT CORP, and one or more application programs, such as a web hosting program and a database management program such as of the type manufactured by ORACLE, each of which may be appropriate to implement the embodiments of the present invention. The programs 430 preferably also include processing instructions for effecting communication of data with and between the various systems, as described herein” in [0070] – [0087]).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Reisman in view of Williams and Abuelsaad (U.S. Patent Application Publication No. 2015/0199740).
	Regarding Claim 11, Reisman and Williams teach the limitations of claim 8 as discussed above.  Reisman does not explicitly teach, however Abuelsaad teaches wherein the computed valuation comprises a valuation data structure that represents one or more values computed for the given data set (the table (valuation data structure) in FIG. 5 displays prices (values) at 512).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the consumer valuation system of Reisman the table displaying prices as taught in Abuelsaad since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a consumer valuation system including a valuation data structure that represents one or more values computed for the given data set.
	Regarding Claim 12, Reisman, Williams, and Abuelsaad teach the limitations of claim 11 as discussed above.  Reisman does not explicitly teach, however Abuelsaad teaches wherein the valuation data structure further comprises one or more references to provenance data that respectively proves the one or more computed values (the table (valuation data structure) in FIG. 5 includes provenance data at 508A – 508D).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the valuation data structure with reference to provenance data as taught in Abuelsaad with the consumer valuation system of Reisman in order to compute the prices of the data cubes (Abuelsaad [0003]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Reisman and Diana (U.S. Patent Application Publication No. 2015/0356644).
	Williams and Reisman teach the limitations of claim 1 as discussed above.  Williams does not explicitly teach, however Diana teaches setting a time limit to receive the feedback data from the other of the data producer and the data consumer (see “the customer feedback management system 26 can give the business 22 the option of a time limit for accepting responses to the survey 46 as represented by block 86. For example, the business 22 can send out 20 surveys but only wish to accept responses that are received within a 48-hour time period” in [0055]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of setting a time limit to receive feedback data as taught in Diana with the data marketplace system of Williams to enable a business to limit the number of survey responses received (Diana [0057]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Reisman in view of Williams and Diana.
	Reisman and Williams teach the limitations of claim 8 as discussed above.  Reisman does not explicitly teach, however Diana teaches wherein the step of sending is performed within a time limit set by the data producer (see “if the business 22 wants to receive 50 survey 46 responses, the system 20 sends out 100 surveys for the business 22 but only accepts 50 responses. After the 50th response is received, the business will have the option to keep the survey open or close the survey and all remaining surveys will expire. This option will not inform the consumer that there is a ‘time limit’ associated because the system 20 does not want consumers 24 to rush their responses” in [0057]”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of sending the survey response within the time limit as taught in Diana with the consumer valuation system of Reisman to enable the business to receive feedback from the consumer (Diana [0057]).
Response to Arguments
Applicant's arguments filed April 12th, 2021 have been fully considered but they are not persuasive. 	
Applicant argues that regarding the 35 U.S.C. 101 rejections, claim 1 is not an abstract idea under the first step of the Alice test because it is “directed to an improvement in computer functionality” (p. 8, para. 4).  Applicant further argues that the claim is “clearly within a specific field of computer technology” and is “necessarily rooted in computer technology” (p. 7, para. 1 and 7; p. 8, para. 3).
	The enumerated groupings of abstract ideas are defined as:  1) mathematical concepts; 2) certain methods of organizing human activity (including managing personal behavior or relationships or interactions between people); and 3) Mental processes (see MPEP § 2106.04(a)).
	Claim 1 recites a method that receives and stores feedback from a seller or a consumer relating to a transaction between the parties.  As discussed above, this is a method of organizing human activity.  The only thing in claim 1 that links the method to computer technology is the nominal recitation of an electronic data storage area, processing device, and processing platform -- without these elements, the method could be performed without a computer (e.g., the method of receiving and storing feedback could be performed using pen and paper).  The mere nominal recitation of an electronic data storage area, processing device, and processing platform does not take the claim out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea.
Applicant argues that regarding Prong 2, claim 1 “reflect[s] an improvement in the functioning of a computer, or an improvement to other technology or technical field” (p. 9, para. 1).  Applicant further argues that that the claim “improves functionality of a processor” (Id.).
	Contrary to the position taken by Applicant, the claim does not improve the functionality of the processor -- the processor functions the same as it did prior to the filing of Applicant’s claims.  There is no improvement to the functioning of the processor or a computer; rather, what claim 1 purports to improve is the functioning of an interaction between people (i.e., receiving and storing feedback between a person selling an item (i.e., data set) and a person buying the item).  For instance, as Applicant noted at the conclusion of his Prong 2 argument “[o]therwise stated, Applicant's invention provides an apparatus and methodology for quantifying value of a data set based on consumer feedback and evaluation of potential parties to a marketplace transaction” (Id.).
	Again, this has nothing to do with the functioning of a computer.  Instead, the claims are directed towards a “consumer feedback” system.  
Applicant argues that under the second step of the Alice test “claim 1 includes additional limitations discussed hereinabove not taught or suggested by any references of record, and therefore goes beyond that which is well-understood, routine or conventional” (p. 10, para. 1).  As discussed above, the additional limitations of claim 1 are merely generic computer components on which the abstract idea is applied (2106.05f).
Applicant argues that regarding the prior art rejections, Reisman does not teach an “’access permission object’ which ‘permits selective access to the electronic storage area’ where the access permission object is required to be ‘presented back’ along with the feedback data to the electronic storage area” (p. 12, para. 1).
	As discussed above, Reisman teaches input forms, which teaches the claimed “access permission object.”  The input forms of Reisman permit selective access to an electronic database of the FairPay system (selective in the fact that only consumers are given access via the input forms).  The input forms are required to be “presented back” along with the feedback data to the electronic database.  
	Applicant further argues that Reisman is devoid of “an electronic certificate, which is required to access the electronic storage area in order to provide feedback” (Id.).  The input forms of Reisman are electronic objects that certify that the consumer is granted access to enter feedback into the electronic database (Reisman [0102]).  If the consumer did not have the input forms, s/he would not be able to enter feedback into the electronic database.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Pinhas (U.S. Patent Application Publication No. 2013/0304573) teaches a method where a time limit may be imposed on a requirement to answer a verification email in order to ensure that a customer-generated review is timely.
	Stovall (U.S. Patent Application Publication No. 2014/0289160) teaches a feedback system that includes a close time to limit the time users have to provide feedback and encourage promptly answering the request for feedback. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.N.M./Examiner, Art Unit 3628                                                                                                                               
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628